Title: To George Washington from Brigadier General Jedediah Huntington, 7 April 1779
From: Huntington, Jedediah
To: Washington, George


Dear Sir
Reading [Redding, Conn.] 7 April 1779
The affairs of the 2nd Connecticut Battalion, by I know not what Fatality, seem to be in more Confusion than any other. just after General Putnam left Camp the three inclosed Arrangements were brought me from his Aid de Camp to forward to Head Quarters, I have numbered them 1, 2, 3; in N. 1, Lieut. Woolcot obtains his Rank which crowds Capt. Ten Eyck down to a Capt. Lieut. upon which Col. Sherman obtaind an Order of General putnam for another Committe to revise the pretensions of Alden & Ten Eyck & of Lieut. Taylor—this Comme made the Arrangement No. 2, upon that major Alden declined serving in that Battalion—whereupon it seems Col. Sherman (who is not present) made out Arrangement N. 3—such as he would have it & filled up the Vacancies.
Col. Butler comes in Octor 15 1778 in Room of Col. Mead resigned—but ought, I think, to fill the Vacancy of the 25th of May 1778 to which Col. Mead was appointed but never served in it.
I hope the Board of War will think proper to act definitively upon the inclosed as I don’t believe greater Justice or satisfaction will be had by another Decision here—the Arrangement N. 3. is the least exceptionable.
Lieut. Col: Grosvenor Commission should be dated the 13th March 1778 and Lt Col. Johnson’s the 15th April 1778.
From the Representations of the Commissaries of the extreem Scarcity of Flour, I have reduced the Ration of flour from one pound to threefourths and ordered the Value of the remaining fourth to be paid the Troops in money—this was more perhaps than I had a Right to do—but I thought it better than to give an Equivalent in any other Article.
Major Eayres appeared here this Day in order for Tryal on the Complaint made against him at Springfield—but as the papers were transmitted to Head Quarters—he has returned to his Duty at springfield. I am with the greatest Respect Your Excellencys most obedient servant
Jed. Huntington
P.S. Genl Parsons has come in to Camp.

